Citation Nr: 1227889	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for degenerative arthritis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran performed active military service from May 1973 to May 1976 and from September 23, 1976 to November 19, 1976.  In October 2002, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied service connection for bilateral flat feet with degenerative arthritis.  The RO notified the Veteran of that decision, but he did not appeal it.  This appeal comes to the Board of Veterans' Appeals (Board) from an April 2004 decision that determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral flat feet with degenerative arthritis.  The claim was Remanded by the Board in 2009.  In November 2010, the Board granted the request to reopen and Remanded the reopened claims, characterized as claims for service connection for bilateral pes planus and degenerative arthritis of the feet, for development.  In February 2012, the Board again Remanded the reopened claims.  

Although the Veteran requested a hearing, he failed to report for the scheduled hearing.  The request for a hearing is therefore considered to be withdrawn.  38 C.F.R. § 20.702(d) (2012). 

The claim of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not seek treatment for chronic foot pain in service, and no diagnosis of degenerative arthritis of the feet was assigned until more than 30 years elapsed after the Veteran's service separation.  

2.  Medical opinion, and the preponderance of the evidence, is against a finding that degenerative arthritis is related to or results from the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the feet are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Following the Board's 2009 Remand, the Veteran was advised, in an April 2009 notice, that he was required to submit new and material evidence.  He was advised of the basis of the prior denial of the claims, and the criteria for establishing service connection, and was provided all notice required under the VCAA.  In its November 2010 decision, the Board determined that the Veteran had submitted new and material evidence, and reopened the claim.  Therefore, no further discussion of the duty to notify is required, as the request that the claim be reopened has been granted.  The Veteran was advised of the criteria for service connection, and was advised of the criteria for governing assignment of the degree of disability and an effective date of the award, if service connection were to be granted, in the 2009 notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden of demonstrating prejudicial error on appeal).  

The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claim addressed in this decision.  The Board concludes that the appeal may be adjudicated without a remand for further notification.  

Duty to assist

Service treatment records for the Veteran are associated with the claims files.  The Veteran was afforded VA examinations in April 2011 and March 2012.  The Veteran has specifically stated that no treatment records are available prior to 1995, 
The Veteran's VA treatment records, and all other post service clinical records identified by the Veteran, have been obtained.  Neither the Veteran nor his representative has identified any additional relevant records.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Facts

During his May 1973 service entrance examination, the Veteran did not report any problem with his feet, and no diagnosis of a foot disorder was assigned.  The Veteran sought evaluation for a disorder affecting the feet in service.  A diagnosis of tinea pedis was assigned, and bacitracin, tinactin, and Burow's tablets were dispensed.  

For purposes of information only, the Board notes that Burow's solution is a formulation of aluminum sulfate and acetic acid used as a topical antiseptic, astringent, and wet dressing for certain skin disorders.  Dorland's Illustrated Medical Dictionary 266, 568, 1757 (31st ed. 2007).  The Board further notes that such solution may be made by dissolving tablets in water.  

The Veteran did not again seek treatment for tinea pedis, or any other foot disorder, during the remainder of his service.  No diagnosis of a foot disorder was noted at the time of a 1976 separation examination.  In the history completed by the Veteran, the Veteran noted that he had a history of "foot trouble," but there was no specific identification of the nature of that "foot trouble."  The provider portion of that history was not completed.  

In 2002, the Veteran sought service connection for flat feet and degenerative arthritis of the feet.  The claim was denied.  The request to reopen the claim for service connection for bilateral flat feet with degenerative arthritis was denied in 2004, because the Veteran had not submitted new and material evidence.  The Veteran thereafter perfected appeal of the denial, and the appeal was recharacterized as noted on the title page of this decision.  

In 2009, as noted above, the Board Remanded the appeal so that the Veteran could be furnished with notice in compliance with the VCAA.  After the Veteran was advised of the basis of the prior denial of the claims, he submitted lay evidence regarding the chronicity and continuity of his foot pain.  The claims were reopened by the Board in its November 2010 decision, and the appeal was remanded for further development.

On VA examination conducted in April 2011, the Veteran reported that he sought treatment for foot pain in service and was given medication for pain.  He reported that he was not treated following service separation for his foot pain until he sought VA treatment in 1995.  During the period from 1995 to 2005, the Veteran was treated for plantar fasciitis, but no diagnosis of degenerative arthritis was assigned.   The examiner concluded that it would be "mere speculation" to determine that the Veteran had a disorder related to military service, and noted that radiologic examination directed in the Board's 2010 Remand to determine whether degenerative arthritis was present had not been accomplished.  

The Board again Remanded the claim in February 2012, and requested that an opinion which was not speculative be obtained.  The report of December 2011 radiologic examination of the feet reveals minimal hallux valgus, mild degenerative changes of the first metatarsophalangeal joint, and a plantar calcaneal spur, among other disorders.  In the right foot, radiologic examination revealed mild degenerative changes of the first metatarsophalangeal joint, a small plantar calcaneal spur, and a small erosion at the medial aspect of the first metatarsal head.  

After conducting examination of the Veteran and review of the claims files and the x-rays, the examiner who conducted March 2012 VA examination concluded that it was less likely than not (less than 50 percent likely) that the Veteran's degenerative arthritis was incurred in or related to his service.  The examiner explained that there was no notation of an injury in service, the Veteran did not recall an injury in service, and the Veteran reported that he had no post-service treatment of the feet until 1995.  The examiner noted that degenerative arthritis could be incurred in adulthood.  The examiner concluded that there was no apparent link between the Veteran's service and his degenerative arthritis.  


Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).


Analysis

There is no notation that the Veteran sought medical treatment for a foot disorder in service, although he did seek treatment for a skin disorder affecting the skin on the feet.  There is no evidence that the Veteran incurred a traumatic injury to the bones of either foot in service, and the Veteran himself recalls no injury to the feet.  Thus, the evidence establishes that the Veteran did not incur an injury resulting in degenerative arthritis during service.  

The Veteran himself acknowledges that he did not seek treatment for a foot disorder of any type until 1995, when nearly 20 years had elapsed after the Veteran's service discharge.  The medical evidence establishes that no diagnosis of degenerative arthritis was assigned until 2012, when more than 35 years had elapsed after the Veteran's service discharge.  Since the Veteran himself states that he did not seek treatment for a foot disorder or foot pain prior to 1995 following his service separation in 1976, the evidence is unfavorable to a finding that degenerative arthritis was manifested to a compensable degree within one year following service.  

The Veteran's lay statements regarding chronicity and continuity of symptoms of foot pain following service are not credible, and, in any event, are not competent to establish that current degenerative arthritis is related to a skin disorder treated in service or that pain manifested chronically after service was a manifestation of degenerative arthritis, since degenerative arthritis is not a disorder which is observable by a lay person.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's lay statements regarding chronic foot pain are the only evidence linking current degenerative arthritis to the Veteran's service, since the 2012 medical opinion is unfavorable to a finding that there is any relationship between the Veteran's service and a current diagnosis of degenerative arthritis.  The Veteran's lay statements are of little or no probative value to establish a link between the Veteran's service and his current diagnosis of degenerative arthritis.  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 

In sum, the preponderance of the competent and credible evidence is against a finding that the Veteran's current degenerative arthritis of the feet is in any way related to or results from his military service.  Absent an incident or injury in service, and absent the requisite nexus, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for degenerative arthritis of the feet is not warranted, and the appeal is denied.


ORDER

The appeal for service connection for degenerative arthritis of the feet is denied.


REMAND

The Board's 2011 Remand directed that medical opinion be obtained as to whether a current diagnosis of pes planus was related to the Veteran's service.  The examiner conducted was "Foot Miscellaneous (other than Flatfoot/Pes Planus)."  See page 1, March 12, 2012 VA examination report.  The examiner assigned several diagnoses.  However, the examination questionnaire does not ask the examiner whether pes planus is present, and the examiner did not state whether a diagnosis of pes planus was or was not appropriate.  The examiner did provide an opinion that posterior tibial tendinitis, onychomycosis, and degenerative arthritis were not related to the Veteran's service, but the examiner did not address the etiology or onset of pes planus, if present.  See page 11, March 12, 2012 VA examination report.  Medical opinion is required to address this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Veteran's earliest VA outpatient treatment records, from 1995 to 2001, and his recent records of treatment for the feet, from 2003 to the present, to include podiatric treatment, orthotics provided, and any reports related to evaluation or treatment of the feet.  Associate such records with the Veteran's claims file or virtual claims file. 

2.  Afford the Veteran an opportunity to identify any private treatment records related to the feet, private orthotics prescriptions, and the like.  

The Veteran should be asked whether he has applied for or received Social Security benefits or other benefits or disability benefits.  

3.  The Veteran should be scheduled for examination to determine the etiology and onset of pes planus, if present.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review, and discuss service treatment records and post-service records.  

The examiner should be advised of the following:
* A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service.  
* When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  If the examiner finds clear and unmistakable evidence that the Veteran's per planus was incurred prior to or had an onset prior to the Veteran's entrance into active service in 1973, the Veteran is entitled to service connection unless there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  

The examiner must address the following:
(a) Does the Veteran have pes planus?  In answering this question, please discuss the April 2011 VA examination report which references a diagnosis of equinus.  
(b) When did pes planus, if present, become symptomatic?  (As noted above, if it is your opinion that pes planus was present prior to service, you must identify the unmistakable evidence supporting that opinion.)  Identify the facts underlying your opinion and provide a rationale for that opinion.  If the Veteran has a disorder other than pes planus, such as equinus, please identify the approximate onset of that disorder.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.  

(4).  Then, readjudicate the issue of entitlement to service connection for pes planus.  If service connection is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


